Citation Nr: 9914954	
Decision Date: 05/27/99    Archive Date: 06/07/99

DOCKET NO.  96-48 963	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to an increased evaluation for a right knee 
disability, currently rated 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. McCormack, Associate Counsel






INTRODUCTION

The veteran had active air service from October 1985 to March 
1994.  This matter comes to the Board of Veterans' Appeals 
(Board) from a Department of Veterans Affairs (VA) Denver 
Regional Office (RO) March 1995 rating decision which granted 
service connection a right knee disability, and assigned it a 
10 percent rating, effective March 22, 1994.  Following 
surgery in September 1995, the RO, by June 1996 rating 
decision, assigned a temporary total (100 percent) rating 
under 38 C.F.R. § 4.30, effective September 28 to October 31, 
1995, and resumed the 10 percent disability rating, effective 
November 1, 1995.

The veteran failed to report for a hearing before a traveling 
member of the Board at the Denver RO scheduled in January 
1999 without any indication of good cause for her failure to 
appear, and she has not otherwise expressed a desire to 
reschedule that hearing.  Thus, the Board will proceed as 
though she has withdrawn her request for such hearing.  
38 C.F.R. § 20.704(d).


FINDINGS OF FACT

1.  The veteran's right knee disability is not productive of 
moderate subluxation or moderate instability.

2.  Her right knee disability is not shown to be manifested 
by frequent episodes of locking and effusion into the knee 
joint.

3.  Her right knee does not manifest limitation of motion to 
at least 30 degrees of flexion and 15 degrees of extension; 
most recently, the range of right knee motion was no worse 
than from 0 to 120 degrees due to pain on use or with 
fatigue.

4.  She is not shown to have malunion of the tibia and fibula 
with moderate right knee disability.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for a 
right knee disability have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991 & Supp. 1998); 38 C.F.R. §§ 3.321, 
4.1, 4.2, 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5256, 
5257, 5258, 5259, 5260, 5261 and 5262 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran has indicated strong disagreement with the 10 
percent rating that the RO has assigned her service-connected 
right knee disability.  She contends that the symptomatology 
associated with her right knee disability warrants an 
increased evaluation as it has interfered with her employment 
and restricted her activities.

Her claim for an increased evaluation for her service-
connected right knee disability is well grounded pursuant to 
38 U.S.C.A. § 5107(a) as it is plausible or capable of 
substantiation.  Murphy v. Derwinski, 1 Vet. App. 78 (1990).  
In general, an allegation of increased disability is 
sufficient to establish a well-grounded claim seeking an 
increased rating.  Proscelle v. Derwinski, 2 Vet. App. 629 
(1992).  Here, the veteran's contention concerning the 
severity of her right knee disability (within the competence 
of a lay party to report) is sufficient to well ground her 
claim.  The Board finds that the facts relevant to the issue 
on appeal have been properly developed and that the 
obligation of VA to assist the veteran has been satisfied.

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities, which is based on 
average impairment of earning capacity.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. Part 4 (1998).  Separate diagnostic 
codes identify the various disabilities.  When evaluating a 
disability, any reasonable doubt regarding the degree of 
disability is resolved in favor of the claimant.  38 C.F.R. 
§ 4.3 (1998).

If there is a question as to which of two evaluations should 
apply, the higher rating is assigned if the disability 
picture more nearly approximates the criteria required for 
that rating.  Otherwise, the lower rating is assigned.  
38 C.F.R. § 4.7 (1998).

In evaluating the severity of a particular disability, it is 
essential to consider its history.  38 C.F.R. § 4.1; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  A claim placed in 
appellate status by disagreement with the initial rating 
award and not yet ultimately resolved is an original claim, 
as opposed to a new claim for increase.  See Fenderson v. 
West, 12 Vet. App. 119 (1999).  In such cases, separate 
ratings may be assigned for separate periods of time based on 
the facts found, a practice known as "staged" ratings.  Id.  
Thus, the propriety of each rating during the time period 
from  March 22, 1994 through to the present is now before the 
Board.  Moreover, while the RO has not yet rated the claim in 
light of Fenderson, the veteran was aware of what evidence 
was required for higher ratings, and she has not been 
prejudiced by RO action.  Bernard v. Brown, 4 Vet. App. 384, 
392-94 (1993).

On the other hand, where entitlement to compensation has 
already been established, the appellant's disagreement with 
an assigned rating is a new claim for increase based on facts 
different from a prior final claim.  Suttman v. Brown, 5 Vet. 
App. 127, 136 (1993).  See Proscelle v. Derwinski, 2 Vet. 
App. 629, 631-32 (1992) (in a claim for increased rating, 
appellant claims the disability has increased in severity 
since a prior final decision).  In such claims, the present 
level of disability is of primary concern; although a review 
of the recorded history of a disability is required to make 
an accurate evaluation, past medical reports do not have 
precedence over current findings.  38 C.F.R. § 4.2; Francisco 
v. Brown, 7 Vet. App. 55, 58 (1994).

The U.S. Court of Appeals for Veterans Claims (known as the 
U.S. Court of Veterans Appeals prior to March 1, 1999) has 
held that, when a diagnostic code provides for compensation 
based solely upon limitation of motion, the provisions of 
38 C.F.R. §§ 4.40 and 4.45 (1998) must also be considered, 
and that examinations upon which the rating decisions are 
based must adequately portray the extent of functional loss 
due to pain "on use or due to flare-ups."  DeLuca v. Brown, 
8 Vet. App. 202, 206 (1995).  However, the Court more 
recently explained that when a diagnostic code is not 
predicated on loss of range of motion, §§ 4.40 and 4.45, with 
respect to pain, do not apply.  See Johnson v. Brown, 9 Vet. 
App. 7, 11 (1996).

The veteran's service-connected right knee disability may be 
rated schedularly under Diagnostic Codes 5256, 5257, 5258, 
5259, 5260 and 5261.

Under Diagnostic Code 5256, which provides for the evaluation 
of ankylosis (bony fixation) of the knee, when ankylosis is 
at a favorable angle in full extension, or in slight flexion 
between 0 and 10 degrees, a rating of 30 percent is 
warranted.  When the ankylosis is in flexion between 10 and 
20 degrees, a rating of 40 percent is warranted.  When the 
ankylosis in flexion between 20 and 45 degrees, a rating of 
50 percent is warranted.  38 C.F.R. § 4.71a.

Diagnostic Code 5257 provides that when there is recurrent 
slight subluxation or lateral instability or other slight 
impairment of a knee, a 10 percent evaluation will be 
assigned.  A 20 percent evaluation will be assigned for 
moderate subluxation or moderate instability of a knee.  A 30 
percent evaluation requires severe recurrent subluxation or 
severe lateral instability.  38 C.F.R. § 4.71a.

Diagnostic Code 5258 provides that evidence of dislocated 
semilunar cartilage with frequent episodes of "locking," 
pain, and effusion into the joint will warrant a 20 percent 
rating.  38 C.F.R. § 4.71a.

Diagnostic Code 5259 provides that the symptomatic removal of 
semilunar cartilage warrants a 10 percent rating.  38 C.F.R. 
§ 4.71a.

Diagnostic Code 5260 provides that a 10 percent rating is 
warranted when flexion is limited to 45 degrees.  A 20 
percent rating is warranted when flexion is limited to 30 
degrees.  A 30 percent rating is warranted when flexion is 
limited to 15 degrees.  38 C.F.R. § 4.71a.

Diagnostic Code 5261 provides that a 10 percent rating is 
warranted when extension is limited to 10 degrees.  A 20 
percent rating is warranted when extension is limited to 15 
degrees.  A 30 percent evaluation is warranted when extension 
is limited to 20 degrees.  When extension is limited to 30 
degrees, a rating of 40 percent is warranted.  When extension 
is limited to 45 degrees, a rating of 50 percent may be 
assigned.  38 C.F.R. § 4.71a.

The veteran's right knee disability may also be rated under 
Diagnostic Code 5262, which provides that an impairment of 
the tibia and fibula, manifested by malunion, with a slight 
knee disability warrants a 10 percent rating.  A moderate 
knee disability warrants a 20 percent rating, and a marked 
knee disability warrants a 30 percent evaluation.  A 40 
percent evaluation is warranted for nonunion of the tibia and 
fibula when there is loose motion requiring a brace.  
38 C.F.R. § 4.71a.

Historically, the Board observes that the veteran's service 
medical records show that a July 1987 examination of her 
right knee revealed tenderness, swelling, and a full range of 
motion.  She was assessed as having patellar tendonitis and 
probable torn meniscus of the right knee. Later that month, 
an X-ray examination of her right knee did not reveal any 
significant abnormalities.  Records, dated from March to 
December 1988, show that she was seen with complaints of 
right knee pain, and that she was assessed as having patella 
femoral syndrome and chronic, mild patella chondromalacia 
versus medial plica.  In March 1989, an arthrogram of her 
right knee revealed a tear of the anterior horn of the medial 
meniscus.  In May 1989, the veteran underwent an arthroscopy 
of her right knee wherein a left medial plica was excised.  A 
June 1989 record shows that her right knee had a slight loss 
of motion and that she was doing well post-operatively.

On VA medical examination in October 1994, examination of the 
veteran's right knee revealed that it had a full range of 
motion and that no locking, buckling or swelling were 
present.  Well healed and nontender scars were also noted.  
There was mild laxity of the collateral ligaments and the 
anterior and posterior cruciate ligaments were intact.   An 
X-ray examination of her right knee revealed normal findings.  
The diagnosis was status post arthroscopy by history in 1989, 
with well healed nontender cicatrices as described.

As reported earlier, by March 1995 rating decision, the RO 
granted service connection for the veteran's right knee 
disability, and assigned it a 10 percent disability rating, 
effective March 22, 1994.

By June 1996 rating decision, the RO then assigned a 
temporary total rating under 38 C.F.R. § 4.30, effective 
September 28 to October 31, 1995; the 10 percent rating was 
resumed on November 1, 1995.  The RO based this determination 
on outpatient treatment records, dated April 1994 to November 
1995, from Fitzsimons Army Medical Center, showing that the 
veteran underwent a right knee arthroscopy and lateral 
retinacular release in September 1995; and an October 1995 
letter from a Sergeant in the Police Division of the U.S. 
Mint, who indicated that her right knee discomfort had not 
affected her duty performance until the date of right knee 
surgery, that she had been placed on light duty following 
surgery and would be released to full duty in November 1995.

On VA medical examination in June 1996, the veteran reported 
that she experienced right knee pain, and that she was 
employed as a police officer with the Denver Mint.  
Examination of her right knee revealed no difficulty with 
squatting or walking on her toes or heels.  There was a 
slight loss motion which was 0 to 131 degrees extension to 
flexion.  There was tenderness behind her kneecap, but her 
ligaments were stable and knee strength was normal.  X-ray 
examination of her right knee revealed normal findings.  The 
diagnosis was history of a right knee injury, status post 
arthroscopic surgery times two, with residuals of well healed 
scars, discomfort as described, chondromalacia and limited 
motion.

In August 1996, a Program Manager with the U.S. Mint advised 
the veteran that a Federal Law Enforcement Training Center 
physician had indicated that she could not participate in 
certain required training activity due to medical 
restrictions.  She was further advised that her Training 
Officer had determined she was to immediately return to her 
post of duty.

On VA medical examination in December 1996, the veteran 
reported that she was unemployed, as she was dismissed from 
work when it was discovered that her knee was unstable.  She 
reported that she had not been allowed to return to work.  
She asserted that she experienced right knee pain on a daily 
basis, and that it was exacerbated with activities such as 
walking up and down more than one flight of stairs, running, 
hiking, bike riding, walking more than four miles, and 
repeated bending or squatting.  She indicated that her right 
knee pain flared up about 5 to 6 times a month, and she 
treated it with Motrin and ice.  Examination of her right 
knee did not reveal any increase in pain with walking or 
repeated squatting and bending.  There was slight loss of 
right knee motion, described as from 0 to 130 degrees 
extension to flexion.   There was tenderness behind her right 
kneecap, but her ligaments were stable and her strength was 
normal.  X-ray examination of her right knee revealed normal 
findings.  The diagnoses were history of right knee injury, 
status post arthroscopic surgery times two, with residuals of 
well healed scars, discomfort as described, limited motion, 
chondromalacia and normal X-ray.  Regarding the veteran's 
employability, the examiner commented that her right knee 
disability had restricted her ability to walk up and down 
more that one flight of stairs, repeatedly bend or squat and 
walk more than 4 miles.  The examiner further commented that 
"DeLuca issues were addressed" and there was an additional 
loss of right knee motion of 10 degrees, i.e., the range of 
motion was from 0 to 120 degrees, but there was no additional 
loss of motion because of pain with use, weakness, 
incoordination or fatigue.

In reviewing the medical evidence of record, the Board 
initially observes that Diagnostic Code 5256 is not 
applicable to this case as there has been no showing or 
finding of ankylosis relative to the veteran's right knee.

The Board finds that an evaluation in excess of 10 percent is 
unwarranted for the veteran's right knee disability under 
Diagnostic Code 5257.  An increased rating under this code 
requires the evidence to show that the right knee has 
exhibited moderate subluxation or moderate instability.  This 
is not demonstrated by the evidence.  Rather, the medical 
evidence shows that her right knee disability is most 
appropriately classified as mild in nature, and that there 
have been no reports of findings of right knee subluxation or 
instability.  Specifically, the service medical records show 
that her right knee manifested only a slight loss of motion 
in June 1989, less than a month after the arthroscopy of her 
right knee.  In addition, the October 1994 VA examination 
report shows that her right knee had a full range of motion, 
that her ligaments were intact and there was no locking or 
buckling present.  In addition, the two most recent VA 
examination reports show that her right knee ligaments are 
intact, strength is full and the her loss of motion has only 
been slight.  Moreover, the accompanying X-ray examinations 
of her right knee have revealed normal findings.  
Furthermore, the most recent VA examination report shows that 
her right knee disability does not impede her ability to 
lift, stand or walk up to a maximum of 4 miles.  As such, the 
medical evidence of record shows that her right knee 
disability is most appropriately classified as mild in 
nature.  Likewise, the available medical record is devoid of 
any report or finding of right knee subluxation or 
instability.  Thus, the evidence does not show that 
symptomatology associated with her right knee disability has 
caused the moderate subluxation or instability required for a 
20 percent evaluation under Diagnostic Code 5257.

An evaluation in excess of 10 percent is not warranted for 
the veteran's right knee disability under Diagnostic Code 
5258.  An increased rating under this code requires evidence 
of dislocated semilunar cartilage with frequent episodes of 
locking, pain and effusion into the knee joint.  This is not 
shown by the medical evidence.  In particular, as reported 
earlier, the service medical records show that she had only a 
slight loss of right knee motion following the May 1989 
arthroscopy of her right knee.  In addition, while the VA 
examination reports show that she has experienced pain and 
chondromalacia, they also show that he has not experienced 
any episodes of locking or effusion into the knee joint.  
Thus, an evaluation in excess of 10 percent is not warranted 
for her right knee disability under Code 5258.

It is noted that an evaluation in excess of 10 percent is not 
possible under Diagnostic Code 5259, as 10 percent is the 
maximum evaluation available under this code.

Evaluations in excess of 10 percent are not warranted for the 
veteran's right knee disability under Codes 5260 and 5261.  
Specifically, as the range of motion of her right knee has 
not been shown to be limited to at least 30 degrees of 
flexion, an evaluation in excess of 10 percent is unwarranted 
under Code 5260.  Likewise, as her right knee motion has not 
been shown to be limited to at least 15 degrees of extension, 
an evaluation in excess of 10 percent is unwarranted under 
Code 5261.

An evaluation in excess of 10 percent is also not warranted 
for the veteran's right knee disability under Diagnostic Code 
5262.  An increased evaluation under this code requires the 
evidence to show an impairment of the tibia and fibula, 
manifested by malunion, with a moderate knee disability.  In 
this case, the medical evidence of record presents no reports 
or findings of malunion of her tibia and fibula.  In 
addition, for the reasons outlined earlier, the veteran's 
right knee disability is most appropriately classified as 
mild in nature.  Thus, a rating in excess of 10 percent is 
unwarranted for the right knee disability under Code 5262.

The Board has considered whether the veteran is entitled to 
an evaluation in excess of 10 percent based on her complaints 
of pain and functional limitation.  However, the 10 percent 
evaluation currently assigned under Diagnostic Code 5257 
specifically encompasses dysfunction due to pain or 
functional limitation due to instability.  As such, the 
provisions of 38 C.F.R. §§ 4.40 and 4.45 are not applicable 
to this case.  Johnson, 9 Vet. App. at 7; Hicks v. Brown, 8 
Vet. App. 417 (1995).

The Board has also carefully considered rating the veteran's 
right knee disability on an extraschedular basis under 
38 C.F.R. § 3.321(b)(1) (1998) which permits adjusting a 
rating in an exceptional or unusual case where application of 
the schedular criteria are impractical.  In the case at hand, 
outside of the veteran's period of hospitalization for which 
the RO assigned a temporary total rating under 38 C.F.R. 
§ 4.30, the evidence does not show she has been hospitalized 
for her right knee disability since her separation from 
active service.  In addition, while the most recent VA 
examination report shows that her right knee disability 
restricts her ability to walk up and down more than one 
flight of stairs, repeatedly bend or squat and walk more than 
4 miles, it also shows the converse, that she is able to 
stand and walk up to 4 miles.  Likewise, the August 1996 
letter from the U.S. Mint shows only that a medical 
restriction had prevented the veteran from participating in 
training activities, and does not specifically indicate that 
the medical restriction was due to her right knee disability 
or that it precluded the light, administrative duty she 
performed in 1995.  Thus it does not demonstrate that her 
medical restriction caused marked interference with 
employment.  Rather, it shows that she was ordered to return 
to her post of duty.  As such, while the Board is cognizant 
of the veteran's contention that her right knee disability 
has affected her employment, it concludes that the overall 
disability picture does not indicate a degree of severity 
which would warrant an evaluation in excess of 10 percent for 
her right knee disability.  38 U.S.C.A. §§ 1155, 5107; 38 
C.F.R. § 3.321(b)(1) (1998).

The Board has also considered all other potentially 
applicable provisions of 38 C.F.R. Parts 3 and 4, whether or 
not they have been raised by the veteran, as required by 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The Board 
has found that no section provides a basis upon which to 
assign a higher disability evaluation than the one set forth 
above.

The Board has considered the holding in Fenderson which 
endorses staged ratings for different periods of time.  
However, excluding the period when a temporary total rating 
was assigned for the veteran's right knee disability (from 
September 28 to October 31, 1995), the symptomatology 
associated with her right knee disability from the effective 
date of service connection through the present has not been 
shown to warrant an evaluation in excess of 10 percent under 
the applicable diagnostic criteria.  As such, in light of the 
evidence of record and based on the analysis above, it is the 
determination of the Board that an evaluation in excess of 
10 percent is not warranted for the veteran's right knee 
disability.



(CONTINUED ON NEXT PAGE)



ORDER

An evaluation in excess of 10 percent for a right knee 
disability is denied.




		
	J. F. Gough
	Member, Board of Veterans' Appeals



 

